In the

United States Court of Appeals
              For the Seventh Circuit

No. 07-2730

F RANSISCA INGMANTORO ,
                                                      Petitioner,
                              v.

M ICHAEL B. M UKASEY, Attorney General
of the United States,
                                                     Respondent.


                 Petition for Review of an Order
              of the Board of Immigration Appeals.
                         No. A98-505-578


  A RGUED S EPTEMBER 10, 2008—D ECIDED D ECEMBER 18, 2008




  Before C OFFEY, R IPPLE and M ANION, Circuit Judges.
  R IPPLE, Circuit Judge. Fransisca Ingmantoro, a citizen of
Indonesia, entered the United States as a temporary
visitor and overstayed her visa. She filed an application
for asylum, withholding of removal and protection
under the Convention Against Torture (“CAT”). The
immigration judge (“IJ”) denied Ms. Ingmantoro’s ap-
plication, finding that she could show neither past per-
secution based on her status as a Christian of Chinese
2                                               No. 07-2730

descent nor a well-founded fear of future persecution.
She appealed to the Board of Immigration Appeals (“BIA”),
and the BIA affirmed. Ms. Ingmantoro then petitioned
this court for review. Because the rulings of the BIA and
the IJ are supported by substantial evidence, we deny
the petition for review.


                              I
                     BACKGROUND
  Although Ms. Ingmantoro was born in Indonesia, she
is of Chinese descent. Ms. Ingmantoro is a Christian;
while in Indonesia, she attended a Pentecostal church
and Catholic schools. Her family lived in a predominantly
Chinese area in Probolinggo, but her father owned a
store in an ethnically mixed part of the city. At the
hearing on the merits of her requests, Ms. Ingmantoro
testified that native Indonesian Muslims often visited the
store and demanded protection payments. She testified
that her father reported these demands to the authorities.
In addition, she testified that police visited the store, but
did nothing further.
  Ms. Ingmantoro also testified that, in 1999, she left
Probolinggo to attend college in Surabaya. Because
Surabaya was about three hours away by car, she often
would return home on the weekends. She became involved
in Christian charity work through the college, and, during
school vacations, she participated in similar charity work
with her family’s church in Probolinggo. She further
testified that, in response to her work with Christian
No. 07-2730                                                  3

charities, some ethnic Indonesian Muslims began making
threatening calls to her parents and visiting her
father’s store to ask for her. She testified to her belief that
these men objected to her charity work because they
thought it involved proselytizing. She stated that, because
of the threatening calls and visits, she stayed in Surabaya
during the first half of 2003 and did not return home
on weekends. When she eventually returned home in
August 2003, the men who had been looking for her
returned to her father’s store. She heard the men
shouting her name and fled through the store’s back
door. After she left, the men burned down the store.
Ms. Ingmantoro, her father and store employees all re-
ported the incident to the police. Although the police
report stated that Ms. Ingmantoro had been bruised, she
testified that she suffered no physical harm in the incident.
  Ms. Ingmantoro further testified that, after the store
burned down, her family left Probolinggo for Surabaya
and then went to Malang, where Ms. Ingmantoro’s grand-
mother lived. After a month in Malang, Ms. Ingmantoro’s
family moved to Denpaser, on the island of Bali, where
they were living at the time of the hearing before the IJ.1
Ms. Ingmantoro testified that, at the time of the hearing,
her parents still were receiving threatening phone calls
from anonymous individuals asking if they were
Chinese and if they were Christian. Although they were
considering moving to other parts of Indonesia, they



1
  Probolinggo, Surabaya and Malang are all on the island of
Java.
4                                               No. 07-2730

believed that they would suffer the same types of harass-
ment no matter where they moved. Ms. Ingmantoro
testified that, if she returned to any part of Indonesia, the
men who had been looking for her might find her and
kill her.
  Ms. Ingmantoro entered the United States in October
2003 as a nonimmigrant temporary visitor for pleasure.
Although her visa expired on April 22, 2004, she remained
in the United States. In September 2004, Ms. Ingmantoro
applied for asylum and withholding of removal based on
her race and her religion. Her application was denied. She
then appeared before an IJ, conceded her removability
and renewed her application for asylum, withholding
of removal and relief under the CAT.
  The IJ denied the application. He accepted Ms.
Ingmantoro’s testimony as true but held that the events
she described were not sufficiently severe to constitute
past persecution. As the IJ understood the evidence,
Ms. Ingmantoro had “little difficulty growing up” and
“suffered no real harm at all because of her ethnic
Chinese background and her religion.” A.R. at 27-28. The
IJ found that Ms. Ingmantoro suffered no harm in the
incident at her father’s store and that the harm suffered
by her father was not very great; her father was able to
relocate to another city in Indonesia and is considering
starting a new business. The IJ also questioned Ms.
Ingmantoro’s explanation as to why the men were
looking for her in the first place and held that she had
not demonstrated that she would be harmed if she re-
turned to Indonesia.
No. 07-2730                                                     5

  In addition, the IJ held that Ms. Ingmantoro had failed
to show that the Indonesian government was unwilling or
unable to prevent the threats and violence against her.
The IJ concluded that, given the general conditions in
Indonesia, Ms. Ingmantoro had not demonstrated a well-
founded fear of future persecution. Finally, the IJ denied
her requests for withholding of removal and CAT relief.
   Ms. Ingmantoro appealed to the BIA, which affirmed
on all grounds. In addition, the BIA concluded that, even
if Ms. Ingmantoro had demonstrated a threat of persecu-
tion, she had failed to show that the threat existed in
all parts of Indonesia.


                                II
                        DISCUSSION
  Ms. Ingmantoro submits that the BIA erred in denying
her application for asylum and that she has met her
burden for establishing both a claim for withholding of
removal and a claim for CAT relief. We review the IJ’s
decision, as supplemented by the BIA’s opinion. See
Oryakhil v. Mukasey, 528 F.3d 993, 998 (7th Cir. 2008).2 We
shall uphold the denial of relief if it is “supported by
reasonable, substantial, and probative evidence on the
record considered as a whole.” INS v. Elias-Zacarias, 502


2
   We review the IJ’s decision dismissing the petition, as supple-
mented by the BIA’s decision denying the petitioner’s motion
to reopen, because the BIA relied on the IJ’s conclusion when
it dismissed the petitioner’s appeal.
6                                                No. 07-2730

U.S. 478, 481 (1992). In other words, “the administrative
findings of fact are conclusive unless any reasonable
adjudicator would be compelled to conclude to the con-
trary.” 8 U.S.C. § 1252(b)(4)(B); see also Elias-Zacarias,
502 U.S. at 483-84; Chatta v. Mukasey, 523 F.3d 748, 752
(7th Cir. 2008).
  An asylum applicant who proves past persecution is
entitled to a rebuttable presumption that she has a well-
founded fear of future persecution. 8 C.F.R. § 208.13(b)(1);
see also Haxhiu v. Mukasey, 519 F.3d 685, 690 (7th
Cir. 2008). Ms. Ingmantoro first submits that her testimony,
which the IJ credited, and the evidence she presented
establish past persecution. She contends that she
was the real target of the men who burned down her
father’s store. We have defined persecution as the “ ‘pun-
ishment or the infliction of harm for political, religious, or
other reasons that this country does not recognize as
legitimate.’ ” Zeqiri v. Mukasey, 529 F.3d 364, 370 (7th Cir.
2008) (quoting DeSouza v. INS, 999 F.2d 1156, 1158 (7th Cir.
1993)).
  The IJ rejected Ms. Ingmantoro’s past-persecution
claim because she did not suffer any harm in the incident
at her father’s store and because she could not claim
derivative persecution from the harm suffered by her
father. At the outset, we have significant reservations as
to whether this claim can be characterized as “derivative.”
In a derivative claim, the petitioner typically is seeking
relief because she has shared in the harm leveled at
No. 07-2730                                                       7

a family member who is the target of persecution.3 By
contrast, the men who burned down her father’s store
did so in the course of looking for Ms. Ingmantoro.
Ms. Ingmantoro’s evidence goes beyond simply showing
that she shared the harm of persecution leveled against a
family member. She claims that she was the target. We
nevertheless cannot say, on this record, that the harm
suffered by Ms. Ingmantoro rose to the level of persecu-
tion. We also agree with the IJ that Ms. Ingmantoro pre-
sented a very thin case that the men who were looking
for her were doing so because of her Christian charity
work, much of which was done in a town three hours
away by car. Cf. Aid v. Mukasey, 535 F.3d 743, 748 (7th Cir.
2008) (holding that applicant had failed to show that
his harassers were motivated by his political opinion
because he presented no evidence that his attackers
were politically motivated). The record does not con-
tain substantial evidence of the requisite causal connection.
  Even if Ms. Ingmantoro could overcome those
obstacles, she cannot overcome the rule that “[t]he acts
of private citizens do not constitute persecution unless
the government is complicit in those acts or is unable or
unwilling to take steps to prevent them.” Chakir v. Gonzales,
466 F.3d 563, 570 (7th Cir. 2006). Ms. Ingmantoro
presented no evidence connecting her attackers to the
government. See Chatta, 523 F.3d at 753 (concluding that



3
   See Mabasa v. Gonzales, 455 F.3d 740, 746 (7th Cir. 2006); Ambati
v. Reno, 233 F.3d 1054, 1060 (7th Cir. 2000); Tamas-Mercea v.
Reno, 222 F.3d 417, 424 (7th Cir. 2000).
8                                                   No. 07-2730

the petitioner, a Sunni Muslim, had not demonstrated
that the government had perpetrated or condoned the
alleged religious persecution, in part because the
majority of the country’s population was Sunni); Garcia v.
Gonzales, 500 F.3d 615, 618 (7th Cir. 2007) (denying
the petition because the petitioner lacked a well-founded
belief that the Colombian government would be
unwilling or unable to protect him from future private
persecution, when the government had protected him
in the past and there was no indication it could not do so
in the future). Far from testifying that the men were
government actors, Ms. Ingmantoro testified that she was
targeted by members of a Muslim “organization” or
“institution.” A.R. at 124, 131. Ms. Ingmantoro also
testified that, after her father reported the requests for
protection payments, police visited the store; the fact
that they made no arrests does not necessarily indicate
that the authorities were unable or unwilling to prevent
any further abuse.4 Notably, Ms. Ingmantoro presented
no evidence suggesting that the police refused to
respond to the reports filed after her father’s store was
destroyed; the fact that the police did not prevent that
harm on one occasion does not compel a finding that they
generally were unable or unwilling to prevent it. Cf.
Guchshenkov v. Ashcroft, 366 F.3d 554, 557-58 (7th Cir. 2004)


4
  The police in this case did take some action in response to the
report. Cf. Pramatarov v. Gonzales, 454 F.3d 764, 766 (7th Cir.
2006) (noting that there was some evidence of government
complicity when police refused to take action in response to
an attack on the petitioner).
No. 07-2730                                               9

(attributing private conduct to government where
police responded to petitioner’s assault report by saying
they had “more important things to take care of”). Thus,
the IJ and the BIA’s conclusion that Ms. Ingmantoro
was not persecuted is supported by substantial evidence.
On this record, we cannot say that Ms. Ingmantoro estab-
lished that she was subject to past persecution.
  Even though Ms. Ingmantoro failed to show past perse-
cution, she still may qualify for asylum if she can demon-
strate a well-founded fear of future persecution. 8 C.F.R.
§ 208.13(b)(2); Oryakhil, 528 F.3d at 998. A well-founded
fear of future persecution has both a subjective and an
objective component. Garcia, 500 F.3d at 618. Ms.
Ingmantoro argues that she has satisfied the objective
component by showing a pattern or practice of
persecuting ethnic Chinese Christians in Indonesia. See
8 C.F.R. § 208.13(b)(2)(iii)(A); Ahmed v. Gonzales, 467
F.3d 669, 674 (7th Cir. 2006).
  The Government argues that Ms. Ingmantoro’s pattern-
or-practice argument is foreclosed by our holding in
Kaharudin v. Gonzales, 500 F.3d 619, 624 (7th Cir. 2007). In
that case, the record did not demonstrate that ethnic
Chinese Christians were subject to a pattern or practice
of persecution in Indonesia. As a general matter, our
holding in one fact-specific case does not bind us in
another fact-specific case when the two cases have dif-
ferent records. See Pavlovich v. Gonzales, 476 F.3d 613, 618
n.3 (8th Cir. 2007). Kaharudin therefore is not dispositive.
In Kaharudin, we simply held that the record did not
establish that the Indonesian government was complicit in
10                                                  No. 07-2730

or was unwilling or unable to prevent private acts of
violence against Chinese Christians. Kaharudin, 500 F.3d
at 624. We must reach the same conclusion on this record.
  To constitute a pattern or practice of persecution, the
persecution of a protected group must be a “systematic,
pervasive, or organized effort to kill, imprison, or
severely injure members of the protected group, and this
effort must be perpetrated or tolerated by state actors.”
Mitreva v. Gonzales, 417 F.3d 761, 765 (7th Cir. 2005) (inter-
nal quotation and citation omitted). Ms. Ingmantoro
states that there was “overwhelming” evidence of a
pattern or practice of persecution against Chinese Chris-
tians in Indonesia, but she provides no authority for this
statement. The Country Report on Human Rights Practices 5
and the International Religious Freedom Report,6 both
of which the IJ placed in the record, recount a number of
serious abuses of ethnic Chinese Christians in Indonesia;
these reports do not establish, however, a pattern or
practice of persecution tolerated by or perpetrated by
the Indonesian government.
  Our holding that Ms. Ingmantoro has failed to show a
pattern or practice of persecution of ethnic Chinese Chris-
tians in Indonesia does not decide the issue in future


5
  U.S. Dept. of State, Indonesia: Country Reports on Human Rights
Practices—2004 (Feb. 28, 2005), http://www.state.gov/g/drl/rls/
hrrpt/2004/41643.htm (last visited Oct. 15, 2008).
6
  U.S. Dept. of State, Indonesia: International Religious Freedom
Report 2005 (Nov. 8, 2005), http://www.state.gov/g/drl/rls/irf/
2005/51512.htm (last visited Oct. 15, 2008).
No. 07-2730                                                      11

cases. Later petitioners may develop different records
and careful scrutiny of the issue by the court and counsel
will be necessary in future cases. Indeed, in the future,
better information on human rights conditions may
become available or conditions in Indonesia may worsen.
  The IJ and the BIA addressed Ms. Ingmantoro’s pattern-
or-practice claim, and we expressly have adopted a high
standard for such claims. See Ahmed, 467 F.3d at 675
(denying petition where the applicant failed to satisfy “the
objectively reasonable standard applicable in ‘pattern or
practice’ persecution cases,” because he did not demon-
strate “a systematic, pervasive, or organized effort to
kill, imprison, or severely injure” Midgan clan members).7


7
  Ms. Ingmantoro’s reliance on three cases from our sister
circuits to support her pattern-or-practice claim is misplaced.
One case was reversed after an en banc rehearing. Lolong v.
Gonzales, 400 F.3d 1215 (9th Cir. 2005), rev’d, 484 F.3d 1173 (9th
Cir. 2007). The second case analyzed whether the applicant
was entitled to removal because she was a member of a
“disfavored group,” Sael v. Ashcroft, 386 F.3d 922 (9th Cir. 2004);
however, we have declined to adopt the disfavored group
analysis, which is less stringent than the analysis adopted by
this court. See Kaharudin v. Gonzales, 500 F.3d 619, 625 (7th Cir.
2007) (Although “[t]he Ninth Circuit has deemed ethnic
Chinese a disfavored group in Indonesia . . . . We previously
have considered and rejected the application of the Ninth
Circuit’s ‘disfavored group’ analysis in the context of withhold-
ing removal, and we decline to revisit the issue in this case.”);
Firmansjah v. Gonzales, 424 F.3d 598, 607 n.6 (7th Cir. 2005)
(noting that Sael v. Ashcroft, 386 F.3d 922 (9th Cir. 2004), did not
                                                      (continued...)
12                                                    No. 07-2730

The IJ’s conclusion that Ms. Ingmantoro failed to demon-
strate past persecution and failed to establish that the
Indonesian government was unwilling or unable to
protect her from the threats of private individuals is
supported by substantial evidence. Therefore, the IJ
properly denied Ms. Ingmantoro’s petition.
  Because Ms. Ingmantoro has not established that she
qualifies for asylum, she cannot meet the more stringent
test for withholding of removal. See Soumare v. Mukasey,
525 F.3d 547, 552 (7th Cir. 2008). To establish eligibility
for withholding of removal, Ms. Ingmantoro must show
that “ ‘it is more likely than not that [she] would be
subject to persecution’ in the country to which [she] would


7
   (...continued)
aid the petitioner’s case, because “[n]ot only was Sael consider-
ing a standard that was less stringent on its face, but Sael
required an even lower level of individualized risk after finding
that the applicants were members of a ‘disfavored group.’ This
circuit has not recognized a lower threshold of proof based on
membership in a ‘disfavored group.’ ”); accord Lie v. Ashcroft, 396
F.3d 530, 538 n.4 (3d Cir. 2005) (“We disagree with the Ninth
Circuit’s use of a lower standard for individualized fear absent
a ‘pattern or practice’ of persecution and, similarly, we reject the
establishment of a ‘disfavored group’ category.”). Ms.
Ingmantoro also points to a case in which the Second Circuit
remanded a pattern-or-practice claim of an Indonesian Chris-
tian. Mufied v. Mukasey, 508 F.3d 88 (2d Cir. 2007). However, in
Mufied, the IJ and the BIA had failed to address the pattern-or-
practice claim, and the Second Circuit chose not to address it
because it had doubts about the BIA’s standard for such claims.
Id. at 91-93.
No. 07-2730                                              13

be returned.” INS v. Cardoza-Fonseca, 480 U.S. 421, 423
(1987) (quoting INS v. Stevic, 467 U.S. 407, 429-30 (1984))
(discussing the clear probability standard under Section
243(h) of the Immigration and Nationality Act); see also
Tariq v. Keisler, 505 F.3d 650, 656 (7th Cir. 2007) (“To
establish a clear probability of persecution, the applicant
must demonstrate that it is more likely than not that
[the applicant] would be subject to persecution in the
country to which [the applicant] would be returned.”
(internal quotation and citation omitted)). Ms. Ingmantoro
has failed to do so here. Similarly, she has failed to
show that it is more likely than not that she would be
tortured if returned to Indonesia, so her request for
CAT relief fails as well. See 8 C.F.R. §§ 208.16(c), 208.18;
LaGuerre v. Mukasey, 526 F.3d 1037, 1040 (7th Cir. 2008).


                       Conclusion
  For the reasons set forth in this opinion, we deny the
petition.
                             P ETITION F OR R EVIEW D ENIED




                          12-18-08